Citation Nr: 1713315	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  11-15 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for paresthesias of the right upper extremity from October 19, 2009 to June 9, 2014.

2.  Entitlement to a rating in excess of 10 percent for a median nerve disability of the right upper extremity as of June 10, 2014.

3.  Entitlement to a rating in excess of 10 percent for an ulnar nerve disability of the right upper extremity as of June 10, 2014.

4.  Entitlement to a rating in excess of 20 percent for radiculopathy of the right lower extremity as of June 10, 2014.

5.  Entitlement to a rating in excess of 20 percent for radiculopathy of the left lower extremity as of June 10, 2014.



REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from August 1978 to August 2006.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for paresthesias of the right upper extremity with a noncompensable rating, effective October 19, 2009, and denied a rating in excess of 10 percent for thoracic spine osteoarthritis.  

In March 2013, the Veteran testified at a Board video-conference hearing before a Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

These issues were previously remanded by the Board in March 2014 and February 2015 for further development.  In a February 2015 decision, the Board also denied a rating in excess of 10 percent for thoracic spine osteoarthritis.  The Veteran has not appealed the Board's decision with respect to this issue and it is no longer before the Board.

In an October 2014 rating decision, the Appeals Management Center (AMC) granted separate 10 percent ratings for median and ulnar nerve disabilities of the right upper extremity and 20 percent ratings for radiculopathy in the right and left lower extremity, effective June 10, 2014.  As these ratings do not provide the maximum benefits available for the full period on appeal, the issues remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board denied these claims in an October 2015 decision.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand (JMR), the parties agreed to vacate the Board's decision and remand the case to the Board for additional development.  The JMR was incorporated by reference in a Court order dated in November 2016.

In December 2016, the Veteran was notified that the Veterans Law Judge who held the March 2013 hearing is no longer available to participate in the decision.  The Veteran was provided the opportunity to appear at another hearing before a different Veterans Law Judge and advised that, if she did not respond within 30 days, the Board would assume that she did not want another hearing and proceed accordingly.  As more than 30 days have elapsed without response from the Veteran, the Board will assume that she does not want another Board hearing and will proceed to consider the claims on the evidence of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In the Joint Motion for Remand, the parties determined that, in denying higher initial ratings for the Veteran's nerve disabilities of the right upper extremity and bilateral lower extremities, the Board failed to properly address the Veteran's lay statements regarding her complaints of various symptoms, to include stiffness, fatigue, pain, paresthesias, numbness, tingling, weakness, dropping things from her right hand, and requiring that she rest at work and go home from work approximately twice a month.  

The Board finds that a remand is necessary in order to obtain an addendum opinion that addresses whether the Veteran's relevant symptoms are indicative of a greater level of nerve impairment than as reflected by the currently assigned ratings.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Return the record to the VA examiner who conducted the Veteran's May 2015 examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the May 2015 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After a thorough review of the medical history, the examiner is requested to prepare an addendum opinion which addresses the nature and severity of the Veteran's peripheral neuropathy of both lower extremities and the right upper extremity after taking the Veteran's lay statements regarding her symptoms into account.  

The examiner is advised that, because the Board has found the Veteran's statements to be credible, the examiner is to accept the Veteran's lay statements as facts for the purposes of this opinion.

The examiner is requested to address the below inquiries:

(A)  With regard to the Veteran's paresthesias of the right upper extremity from October 19, 2009, to June 9, 2014, upon a review of the record, to specifically include consideration of the Veteran's lay statements regarding complaints of stiffness, fatigue, paresthesias, numbness, weakness, and dropping things from her right hand, please offer an opinion as to whether such disability more nearly approximated no impairment; mild, moderate, or severe incomplete paralysis of the median nerve; or complete paralysis of the median nerve.  Please provide a rationale for your determination that specifically includes consideration of the Veteran's foregoing complaints.

(B)  With regard to the Veteran's median nerve disability of the right upper extremity as of June 10, 2014, upon a review of the record, to specifically include consideration of the Veteran's lay statements regarding complaints of pain, paresthesias, numbness, tingling, and dropping things, please offer an opinion as to whether such disability more nearly approximated mild, moderate, or severe incomplete paralysis of the median nerve, or complete paralysis of the median nerve.  Please provide a rationale for your determination that specifically includes consideration of the Veteran's foregoing complaints.

(C)  With regard to the Veteran's ulnar nerve disability of the right upper extremity as of June 10, 2014, upon a review of the record, to specifically include consideration of the Veteran's lay statements regarding complaints of pain, paresthesias, numbness, tingling, and dropping things, please offer an opinion as to whether such disability more nearly approximated mild, moderate, or severe incomplete paralysis of the ulnar nerve, or complete paralysis of the ulnar nerve.  Please provide a rationale for your determination that specifically includes consideration of the Veteran's foregoing complaints.

(D)  With regard to the Veteran's radiculopathy of the left and right lower extremities as of June 10, 2014, upon a review of the record, to specifically include consideration of the Veteran's lay statements that her nerve pain caused her to have to rest on the floor at work, and go home from work approximately twice a month, please offer an opinion as to whether such disabilities more nearly approximated moderate or severe incomplete paralysis of the sciatic nerve, or complete paralysis of the sciatic nerve.  Please provide a rationale for your determination that specifically includes consideration of the Veteran's foregoing complaints.

A complete rationale for any opinion expressed must be provided.  If the examiner is unable to provide any requested opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




